Daniel, J.
delivered the opinion of the Court :
We are all of opinion, that the estate, in fee simple, which was in A. Dubois, sen. remained there, and could not be divested, unless the deed had been executed in his name, by himself or by his attorney, (if he had any)» A power of attorney authorises thfe agent to make use ef *158-the name of his principal. If A. Dubois, jun. thought proper to execute a deed for land in his own name,, nothing passed by that deed, but what A. Dubois, jun. had p and, as it is admitted he had no estate himself, none could pass to Mix, under whom Plaintiff claims.
When land is conveyed by virtue of a power of attorney the purchaser is in, not from the attorney, but from the principal, who retains the estate, until one of those deeds which will pass lands, has been executed in his name by the attorney.
• Who has the title ? is the question submitted to us. We are bound to say, from the facts of the case, it is not in the Plaintiff.*
New trial granted.

 2 East 149.